295 F.2d 239
Leo RICE and Betty Rice, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18973.
United States Court of Appeals Fifth Circuit.
October 13, 1961.
Rehearing Denied November 17, 1961.

Betty Rice, Miami, Fla., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., R. P. Hertzog, Acting Chief Counsel, I. R. S., Rollin H. Transue, Sp. Atty., I. R. S., Washington, D. C., Meyer Rothwacks, Atty., Dept. of Justice, Washington, D. C., and Donald P. Horwitz, Arlington, Va., for respondent.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The Tax Court, by a memorandum opinion, held that the petitioners had understated their taxable income for the years 1943 to 1948, inclusive, and that the deficiencies, in part, for each of the years, were due to fraud with intent to evade tax. The petitioners bring the Tax Court's determination before us for review. The evidence sustains the fraud findings. In determining income by the net-worth basis, the Tax Court held that the evidence showed that the taxpayers did not, at the beginning of the tax period, have a hoard of cash on hand. The finding of the Tax Court is based upon inferences which it was fully justified in drawing from the evidence before it. The petitioners here urge that the statute of limitations has barred the assessment and collection of the tax deficiencies and penalties. The question was not raised by the pleadings and the Tax Court properly held that the Commissioner was under no burden to show that waivers or extensions had been made. We find no error in the Tax Court's decision and its judgment is


2
Affirmed.